OPINION — AG — ** SECRETARY OF STATE — CORPORATIONS — MERGER OF OKLAHOMA CORPORATION WITH FOREIGN CORPORATION ** ALL OF THE ITEMS SET FORTH IN 18 O.S. 1971 1.216 [18-1.216] MUST BE CONTAINED IN THE STATEMENT OF MERGER OR CONSOLIDATION WHEN AN OKLAHOMA CORPORATION MERGES INTO A NON DOMESTICATED FOREIGN CORPORATION, BEFORE SUCH STATEMENT CAN BE FILED BY THE OKLAHOMA SECRETARY OF STATE. THERE IS NO REQUIREMENT IN THE OKLAHOMA BUSINESS CORPORATION ACT THAT CERTIFIED COPY OF THE STATEMENT OF MERGER OR CONSOLIDATION FROM CERTIFYING OFFICER OF THE STATE OF DOMICIDE OF THE SURVIVING OR RESULTING CORPORATION, BE FILED ALONG WITH THE STATEMENT OF MERGER OR CONSOLIDATION. THE BUSINESS CORPORATION ACT DOES NOT REQUIRE THAT ANY DOCUMENT BE FILED WITH THE STATEMENT OF MERGER OR CONSOLIDATION TO PROVE THE EXISTENCE OF A FOREIGN CORPORATION OR THAT THE MERGER WAS ACTUALLY FILED IN THE STATE OF DOMICILE OF THE RESULTING OR SURVIVING CORPORATION. CITE: 18 O.S. 1971 1.1 [18-1.1] — 18 O.S. 1971 1.165 [18-1.165] [18-1.165], 18 O.S. 1971 1.169 [18-1.169], 18 O.S. 1971 1.216 [18-1.216], 18 O.S. 1971 1.165 [18-1.165] [18-1.165](A) (JAMES C. PECK)